Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered July 15, 1997, convicting him of assault in the second degree (two counts), unlawful imprisonment in the first degree, assault in the third degree (two counts), menacing in the second degree, criminal possession of a weapon in the fourth degree (two counts), and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. The defendant has raised no non-frivolous issues in his supplemental pro se brief. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.